         Case 1:19-cr-00373-PGG Document 81 Filed 11/27/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________

UNITED STATES OF AMERICA                    :

              v.                            :              S1 19 Cr. 373 (PGG)

MICHAEL AVENATTI                            :

            Defendant.             :
___________________________________

           DEFENDANT AVENATTI’S NOTICE OF MOTION IN LIMINE
             TO EXCLUDE GOVERNMENT’S PROPOSED EXPERT
                TESTIMONY AND FOR A DAUBERT HEARING

       PLEASE TAKE NOTICE, that upon the accompanying Memorandum of Law in

support, and the Declaration of Scott A. Srebnick, Esq., defendant Michael Avenatti, pursuant

to Rules 401-403, 702, and 704 of the Federal Rules of Evidence and this Circuit’s

jurisprudence on expert witness testimony, will move this Court, before the Honorable Paul

G. Gardephe at the United States Courthouse, 500 Pearl Street, Courtroom 705, New York,

New York 10007, for an Order excluding from evidence the proposed testimony of the

government’s legal experts. In the event the Court concludes that the proposed testimony is

not, on its face, excludable as a matter of law, Mr. Avenatti seeks a hearing pursuant to Daubert

v. Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993).

                                                    Respectfully submitted,

                                            By:     /s/Scott A. Srebnick
                                                    Scott A. Srebnick, P.A.
                                                    201 South Biscayne Boulevard, #1210
                                                    Miami, FL 33131
                                                    Telephone: (305) 285-9019
                                                    Facsimile: (305) 377-9937
                                                    E-Mail: Scott@srebnicklaw.com
         Case 1:19-cr-00373-PGG Document 81 Filed 11/27/19 Page 2 of 2



                                            By:    /s/Jose M. Quinon
                                                   Jose M. Quinon, P.A.
                                                   2333 Brickell Avenue, Suite A-1
                                                   Miami, FL 33129
                                                   Telephone: (305) 858-5700
                                                   Facsimile: (305) 358-7848
                                                   E-Mail: jquinon@quinonlaw.com

                                                   Attorneys for Defendant Michael Avenatti



                               CERTIFICATE OF SERVICE

       I hereby certify that on November 27, 2019, I caused a true and correct copy of the

foregoing to be served by electronic means, via the Court’s CM/ECF system, on all counsel

registered to receive electronic notices.


                                            /s/Scott A. Srebnick
                                            Scott A. Srebnick
